Citation Nr: 1400708	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.

(The issues of entitlement to service connection for bladder cancer and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability are addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  During the hearing, the Veteran testified that when he filed his original claim, he was under the impression that he was only applying for compensation benefits for a service-connected disability.  See Board Hearing Transcript (Tr.) at 11.  A review of the December 2009 formal claim (VA Form 21-526) indicates that the Veteran applied for both compensation and pension benefits and the Veteran perfected an appeal as to the issue of entitlement to nonservice-connected pension benefits.  Although it appears that the Veteran may not be interested in this benefit, he has not formally withdrawn the issue from appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Therefore, the Board will proceed with a decision on the claim.  


FINDINGS OF FACT

1.  The Veteran's application for nonservice-connected pension benefits was incomplete.  Despite repeated requests, he failed to provide any additional financial information.  

2.  According to the available evidence, the Veteran's countable income exceeds the maximum annual income allowed for payment of nonservice-connected pension benefits. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, basic entitlement to VA nonservice-connected pension benefits exists if the veteran had qualifying service (a veteran who served during wartime), is permanently and totally disabled from nonservice-connected disability, and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g). 

In this case, the RO determined that the Veteran is permanently and totally disabled due to nonservice-connected disability and is therefore eligible for nonservice-connected pension benefits.  See, e.g., July 2010 rating decision and May 2011 Statement of the Case (SOC).  However, he failed to provide financial information requested by VA and the available evidence indicates that his annual income exceeded the MAPR.  Therefore, entitlement to nonservice-connected pension benefits must be denied.

On his December 2009 Application for Compensation and Pension Benefits (VA Form 21-526), the Veteran reported monthly household income that included Social Security Administration benefits in the amount of $327 for his spouse.  He also reported gross wages and salary of $2,800 for himself and $1,200 for his spouse, which although unclear, were presumably monthly figures.  Therefore, his estimated household annual income was $51,924, which exceeds the MAPR of $15,493 for a veteran with one dependent (effective December 1, 2009).  Although the Veteran reported that he spent $25,000 per year in medical expenses, he did not provide an itemized list of those expenses, as required under Section IV of the application form.  Furthermore, even assuming those expenses in excess of 5 percent of the MAPR were deducted, his countable income would still have exceeded the MAPR.

In February 2010, the RO sent a letter to the Veteran requesting additional information regarding his pension claim.  The RO enclosed a copy of his original application (VA Form 21-526) and asked that he complete certain sections to help expedite his claim, including specific information regarding his income and medical expenses.  The Veteran failed to respond to this request.

In April 2010, the RO sent the Veteran another letter requesting information about his household income.  He did not provide the requested information.  

In a May 2010 letter, the RO denied the Veteran's claim of entitlement to nonservice-connected pension benefits because he failed to provide the requested financial information.  The letter informed him that if he submitted the evidence within one year, VA would continue processing his claim.  In June 2010, the Veteran filed a notice of disagreement with the decision, but did not provide the requested information.  

During the Board hearing, the Veteran testified that he believed he was filing an application for compensation benefits and did not seem to understand that he had also filed an application for pension benefits.  See Board Hearing Tr. at 11.  The undersigned explained that the Veteran was eligible for nonservice-connected pension benefits based on prior determinations by the RO, but that financial need still needed to be established.  Id.  He was provided with income verification forms (Eligibility Verification Report) and instructed to fill out the forms so that his income could be verified if he wished to be considered for these benefits.  Id. at 11-12.  The record was held open for 30 days; however, he did not submit the information.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in February and April 2010 satisfied the duty to notify provisions.  VA has also done everything reasonably possible to assist the Veteran with respect to his claim.  As discussed above, the Veteran failed to respond to repeated requests for financial information.  During the Board hearing, the undersigned explained that he needed to establish financial need, provided him with the requisite forms, and invited him to submit the information if he wished to be considered for this benefit.  These actions satisfied the duties a Veterans Law Judge or an Acting Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

In sum, the Veteran has been given ample notice and opportunity to submit the financial information needed to establish entitlement to this benefit.  For whatever reason, he has not done so.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the Veteran did not respond to VA's request for additional financial information, the Board is constrained to rely on that which is of record.  Because the limited information provided by the Veteran indicates that his annual countable income exceeds the MAPR, the claim must be denied.



ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
James Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


